DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed on 04/28/2022 in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Response to Amendment
This action is in response to the amendment and response filed 04/01/2022 entered with the RCE of 04/28/2022 from which Claims1, 9, 11-12, 14-15, 28-31 and 40-47 are pending, wherein Claims 1 and 9 were amended.  Claims 14-15, 28-31 and 42-47 are withdrawn, and Claims 2-8, 10, 13, 16-27 and 32-39 are canceled.  Claims 1-9, 11-12, and 40-41 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 04/01/2022.  
Claim Objections
Claims 42-47 are objected to because of the following informalities:  each claim has the status identifier as “previously presented” which should be “withdrawn”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
Claims 12 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 12 and 41 each recite “wherein a chain length of Chemical Formula 1 is longer than that of Chemical Formula 2.”  This recitation is unclear, vague and confusing particularly given the description in the application as filed as represented by the published U.S. Patent Application 2020/0325358, “Pub” at ¶s 0028, 0048, 0079, 0081, and 0091.  These descriptions is of the chain length for the first material and chain length for the second material.  Therefore is the chain length of Claims 12 and 41 a length of a chain for the Chemical Formula 1 and Chemical Formula 2 or some part thereof or for the first material and second material?    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 9, 11-12, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over KR 101719340B1, Hee et al evidenced by Accession Number- 2017-500710 (hereinafter “ACC 2017-500710”) and CAS Registry Number: 2091743-52-9 (hereinafter “RN 2091743-52-9”), both from Scifinder ACS (2021), in view of U.S. 2012/0174823, Ham et al. evidenced by CAS Registry Number: 1384163-86-3, Scifinder ACS (2021) (hereinafter “RN 1384163-86-3”) and for Claims 40-41 evidenced by CAS Registry Number: 67592-36-3, Scifinder ACS (2021) (hereinafter “RN 67592-36-3”) further in view of KR 2018-0125642A, Kyung et al.  
For KR 101719340B1 the English machine translation was retrieved by the examiner from the Korean Patent Information Online Network (K-PION) website http://kposd.kipo.go.kr:8088/up/kpion/, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Hee”.     
For KR 2018-0125642A the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Kyung”.  
Regarding Claims 1 and 9, Hee discloses in the entire document particularly in the title, abstract, ¶s 3, 17-33 51 and claims 1-3 a silicone coupling agent having hydrophilic and hydrophobic groups for invisible fingerprint coating {reading on surface coating material} for display and touch panel are mounted on the mobile phone" which is the necessity of life the personal computer" and the input-output part of the information terminal like navigation or the cash dispenser of a silicon bonding agent for the prevention pellicle it looks better with fingerprint it is about the silicon bonding agent for the prevention pellicle it looks better with fingerprint for improved performance the deformation of the lipophile and manufacturing method thereof.  In the silicon bonding agent is the alpha" and the methoxyethanol after one side of the omega - dihaloalkane and the other group" the alkene reacting the undecenol at the successively and removes HX and has the ether combination can be synthesized and it can be again this alkene made under the tetrabuthyl phosphonium chloride.  
From ¶s 17-33 and claims 1-3 the chemical formula 6 it is indicated as the chemical formula 6 and the chemical formula 7 which reacts the chlorosilane compound of the chemical formula 4 and chemical formula 5 with alcohol providing chemical formula 6 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  For Chemical formula 6 silicon bonding agent for the prevention pellicle it looks better with the hydrophilic group and the fingerprint the m is 1" 2 or 3 and (CH2) 3" (CH2) 4" (CH2) 5"(CH2) 6" (CH2) 8" (CH2) 10 or (CH2) 3-O - (CH2) 6-O - (CH2) 3 " and (CH2) 8-O - (CH2) 6-O - (CH2) 8" (CH2) 6-O - (CH2) 6-O - (CH2) 6" (CH2) 3-O - (CH2) 10-O - (CH2) 3" X the Cl" and the Br or I become as to the R.  The lipophile is simultaneously substituted the alkyl group in which the carbon number is 1~3 becomes as to the (CH2)3, (CH2)4, (CH2)5, (CH2)6, (CH2)8, (CH2)10 (CH2)3-O-(CH2)6-O-(CH2)3, (CH2)8-O-(CH2)6-O-(CH2)8, (CH2)6-O-(CH2)6-O-(CH2)6, (CH2)3-O-(CH2)10-O-(CH2)3, Cl, Br.  From ¶ 51 the trialkoxysilane, like Chemical formula 6 in which trichlorosilyl group reacts with alcohol and corresponding is obtained to have a strong adhesive force in comparison with the compound in which the compound in which two is substituted one is substituted against the coated base and the water rate will be low {reading on surface coating material}.  Chemical formula 6 (“CF6”) reads on chemical formula 1 of pending claim 1(“pClm1”) when where in pClm1 R1 is in CF6 C1 alkyl, i.e. methyl, and in pClm1 (L1O)n1(CH2)n1 is in CF6 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with m as 1 to 3 within the range of n1 from 0 to 100 of pClm1; X of pClm1 is oxygen or O of CF6; (CH2)m2 where m2 ranges from 1 to 100 of pClm1 is (CH2)9 CH2 of CF6; and SiRaRbRc with all three RaRbRc are alkoxy of pClm1 is Si(OR1)3 with R1 is alkyl for trialkoxy (See ¶ 51).   As for embodiment 59:2 the obtained product was (trimethoxysilyl) -11 - (3 - (6 - (3 - (2- methoxy ethoxy) propoxy) hexyloxy)propoxy) undecyl trimethoxysilane, and for embodiment 61: 2 was  (trimethoxysilyl) -11 - (6 - (6 - (6 - (2- methoxy ethoxy) hexyloxy) hexyloxy)hexyloxy) undecyl trimethoxysilane, and the composition of the embodiment 62: 2 was (trimethoxysilyl) -11 - (3 - (10 - (3 - (2- methoxy ethoxy) propoxy) siloxy)propoxy) undecyl trimethoxysilane.  From ¶67 with (CH2)3 -O-(CH2)10-O-(CH) as evidenced by ACC 2017-500710 and RN 2091743-52-9 the silane as highlighted in ACC 2017-500710 is RN 2091743-52-9 which is 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane with the formula:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 with a molecular weight of 506.83, which is also known as GAM-Long which is listed in Applicants’ pending application as represented by US Patent Application No. 2020/0325358 at example 1.  Hee meets formula 1 of pending Claims 1 and 9. 
However Hee does not expressly disclose a compound of chemical formula 2 as alkoxysilane of the pending claim 1 and alkenylsilane of pending claim 9.  
Ham is directed to as is Hee to a fingerprint suppression coating on articles like displays or touch panels like those of glass as disclosed in the abstract and ¶s 0003 and 0009-0013, 0018-0034, 0038, 0040 a coating film to prevent a conspicuous fingerprint has a water contact angle of no less than 60º so that most of water contained in fingerprints on the coating film evaporates without forming a layer adsorbed on the coating film.  Further, the coating film has lipophilicity and has a diiodomethane contact angle of no more than 45º so that the coating film exhibits enhanced affinity to fingerprints, which primarily contain oily components.  From ¶s 0009-0013 the composition for a coating film for preventing a fingerprint from becoming conspicuous, includes a compound represented by the following Formula 1 and a solvent: [R1O--(CH2CH2O)n]r--[R2--(CH2)l]m--SiXpYq Formula 1, where Y represents a halogen atom, a C1-C3 alkoxy group, or a hydroxyl group; m is an integer of 1 to 3; p is an integer of 0 to 2; q is an integer of 1 to 3; and m+p+q is 4 and r is 0 or 1; when r is 0 or 1, R2 represents a C5-C20 substituted or unsubstituted alkyl group.  Examples include methoxyethoxy undecyltrimethoxysilane, methoxytriglycoloxy undecyl trimethoxysilane, 3-methoxyethoxy-4-acetoxycyclohexylethyl-trimethoxysilane, methoxyethoxyundecyltrichlorosilane, 16-(2-methoxy-ethoxy)hexadecyltrichlorosilane {reading on alkoxy group and m3 is an integer from 3 to 20 for pending Claim 1}.  These compounds meet chemical formula 2 of pending Claim 1 when R2 is hydrogen and L1O as L3O is unsubstituted C1 to C20 and n2 is up to 100, and CH2 with m2 from 1 to 100 and RaRbRc are alkoxy like trimethoxy and triethoxy of Hamm.  Also evidenced from RN 2091743-52-9 that the molecular weight is 506.83 and evidenced from RN 1384163-86-3 that 11-(2-Methoxyethoxy)undecyl trimethoxysilane has a molecular weight of 350.57, the molecular weight of RN 2091743-52-9 is greater than RN 1384163-86-3.  
For Claim 9 Ham discloses at ¶s 0009, 0018, 0020-0021 and its claims 1-2, 4, 10-11, that R2 can be a C5-C20 substituted or unsubstituted alkenylene and can have m from 1-3 which reads on the R2 of the pending Claim 9 as a C2-C20 substituted or unsubstituted alkenyl group with m3=3.  Also Ham discloses at ¶ 0009 that r=0 or 1 that R2 can be an alkenyl.  Also CH2 has m as 1 to 3 which overlaps with the m3 of pending Claim 9 with R2 with C2 to C20 cyclic alkenyl group as an alkenyl group then overlapping with m=5 to 7 of pending Claim 9.  Also, (CH2)3 and (CH2)5 are homologs  - compounds differing regularly by the successive addition of the same chemical groups, in the present instance, CH2, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are homologs “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.  Therefore it would have been obvious to one of ordinary skill in the art that the (CH2)5 as disclosed in the present claims is but an obvious variant of the (CH2)3 disclosed in Hee modified by Ham, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  Also as set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). Here Hee and Ham both have the same purpose of minimizing fingerprints from a coating on an article or device like a display or touch panel, therefore the two types of silanes can be combined.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Hee a fingerprint reducing or minimizing coating as a surface treatment for displays with the coating having a polyether silane of chemical formula 6 like 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane, as afore-described, where from Ham a silane of Formula 1 like methoxyethoxy undecyltrimethoxysilane or C5-C20 substituted or unsubstituted alkenylene group with trimethoxysilane for pending Claim 9 is included in the coating composition for the function of having less conspicuous fingerprints on displays and touch screens, motivated to have less conspicuous fingerprints on displays and touch screens as for the surface coating material of Claims 1 and 9.  The combination of Ham with Hee has a reasonable expectation of success because both are for coatings minimizing fingerprints and both have similar chemically structured silanes or alkoxysilanes with alkyl groups.  
However Hee modified with Ham does not expressly disclose the difference between m1 + m2 and m3 as an integer of 7 to 13 for pending Claim 1 and the mole ratio for pending Claims 1 and 9.  
Kyung is directed as is Hee to organosilanes for the prevention of fingerprints on surfaces like glass and displays as disclosed in the abstract and at ¶ 0001 page 2, bridging ¶ of pages 2-3 and production examples 1 and 4-6 and claims 1-2.  The glass coating composition for preventing a fingerprint from becoming conspicuous comprises a compound represented by chemical formula 1:  
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
and a solvent.  In chemical formula 1, n is an integer of 1 to 4, R1 is an alkyl group having 3 to 24 carbon atoms, R2 is an alkyl group having 1 to 18 carbon atoms, and R3 is an alkyl group having 1 to 4 carbon atoms.  In order to produce a glass coating composition having a function of preventing fingerprints from appearing according to an embodiment of the present invention, 0.01 to 49.5 parts by weight of a silane compound containing R1 in the following general formula (1), 0.01 to 0.5 parts by weight of a silane compound having an R2 group 49.5 parts by weight of distilled water, 0.5 to 2.0 parts by weight of distilled water (H2O) and 50 to 80 parts by weight of an organic solvent are mixed to prepare a compound represented by the following formula (1). Then, by diluting the compound of the following formula (1) with a solvent, a glass coating composition having a function of preventing fingerprints can be obtained.   
Specifically, it is preferable that the compound of Formula 1 is at least one selected from the group consisting of like:  11- (Methoxyethoxy) undecyloxy) undecyltrimethoxysilane, and propyltrimethoxysilane, propyltriethoxysilane, isobutyltriethoxysilane, octyltrimethoxysilane, undecyltrimethoxysilane.  The glass coating composition has the content of the compound of formula (1) is in the range of 0.01 to 40 parts by weight based on 100 parts by weight of the solvent.  The composition has 0.01 to 49.5 parts by weight of a silane compound having the following formula (1), 0.01 to 49.5 parts by weight of a silane compound having an R2 group of the following formula (1), 0.5 to 2.0 parts by weight of distilled water (H2O) and 50 to 80 parts by weight of an organic solvent To give a compound of the formula (1); and diluting a solvent of the following formula (1) with a solvent to prepare a glass coating composition having a fingerprint appearance preventing function. N is an integer of 1 to 4, R1 is an alkyl group having 3 to 24 carbon atoms, and R2 is an alkyl group having 1 to 18 carbon atoms and R3 is hydrogen or an alkyl group having 1 to 4 carbon atoms.  For instance from production examples 1 and 4-6, the 11- (Methoxyethoxy) undecyloxy) undecyltrimethoxysilane like the 11- (2-methoxyethoxy) undecyltrimethoxysilane can be in the transparent liquid coating composition in 35 gms and the octyltrimethoxysilane can be present in as amount of 18, 28 or 40 grams {reading on a surface coating composition of the pending claims}  
Given from Hee that RN 2091743-52-9 has a total number of alkyls as m1 and m2 of the pending claims of 11 +10= 21 and octyltrimethoxysilane and undecyltrimethoxysilane from Kyung has 8 and 11, respectively, then the difference between m1 + m2 is 21- 8 or 11 for 13 and 10.  These values are within the range of 7 to 13 for pending Claim 1.  Also with the amount of the first 11- (Methoxyethoxy) undecyloxy) undecyltrimethoxysilane, Mw 506.83, in the range of 0.01 to 49.5 parts by weight; and the second octyltrimethoxysilane, Mw 234.41, or undecyltrimethoxysilane, Mw. 276.49, in the range of 0.01 to 49.5 parts by weight, the mole ratio of the one to the other based on the total of the first and second would range from around 0.04 to 99 which overlaps the mole ratio of about 99: 1 to about 87.5:12.5 or about 12.5:87.5 to about 1:99 for Claim 1.  Also such an amount of the second silane as a vinylsilane like in Kyung like the alkenyl of Ham with up to C20 would have similar ranges thus overlapping the mole ratio of pending claim 9 of about 99: 1 to about 87.5:12.5.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
The glass coating composition has a function of preventing the appearance of fingerprints which is excellent in scrubbing fingerprints on the surface of glass and capable of forming a coating film with little discoloration.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Hee as modified a fingerprint reducing or minimizing coating as a surface treatment for displays with the coating having a polyether silane of chemical formula 6 like 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane, where a silane of Formula 1 like methoxyethoxy undecyltrimethoxysilane or C5-C20 substituted or unsubstituted alkenylene group with trimethoxysilane for pending Claim 9 is included in the coating composition, as afore-described, where from Kyung Methoxyethoxy)decyloxy)undecyl trimethoxysilane (1) is in combination with octyltrimethoxysilane or undecyltrimethoxysilane (2) for a value for the difference  between alkylene alkyls of  (1) and (2) of 10 or 13 and an overlapping mole ratio of (1) to (2) of about 99: 1 to about 1:99 for Claims 1 and 9, for the latter, where (2) is a vinylsilane, motivated to provide a glass coating composition or surface coating material having a function of preventing the appearance of fingerprints which is excellent in scrubbing fingerprints on the surface of glass and capable of forming a coating film with little discoloration as for pending Claims 1 and 9.  The combination of Kyung with Hee modified by Ham has a reasonable expectation of success to one skilled in the art of coating compositions because both Kyung and Hee as modified are for coatings minimizing fingerprints and both have similar chemically structured silanes or alkoxysilanes with alkyl groups.  
Regarding Claims 11-12, Hee in view of Ham further in view of Kyung is applied as to Claim 1 where with 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
from Hee and 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 from Ham for Chemical Formula 1 and 2, respectively of the pending claims, and their molecular weight of 506.83 and 350.57, respectively or octyltrimethoxysilane or undecyltrimethoxysilane from Kyung with the longer length of the chain away from the silicon from Hee, respectively rendering pending claims 11-12 are obvious.      
Regarding Claims 40-41, Hee in view of Ham further in view of Kyung is applied as to Claim 1 where with 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
  from ¶ 67 evidenced by RN 2091743-52-9 as 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane has molecular weight of 506.83 and from Ham from ¶s 0009-0010, 0018-0022 and example 8 [2-(3-cyclohexenyl)ethyl]trimethoxy-silane as a compound of formula 1 of R1O--(CH2CH2O)n]r--[R2--(CH2)l]-m--SiXpYq as evidenced by RN 67592-36-3 has a structure of 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
  with a molecular formula of C11H22O3Si, as shorter than 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane of Hee reading on pending claim 41.  Also the molecular weight of [2-(3-cyclohexenyl)ethyl]trimethoxy-silane is 230.38 which is less than 506.83 of 11-(10-(2-Methoxyethoxy)decyloxy)undecyl trimethoxysilane for formula 1 of the pending claims reading on pending claim 40.  
Response to Arguments
Applicant’s arguments filed 04/28/2022 with respect to the claims as amended have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.   
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787